DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (US 2019/0074469).

Regarding claim 1
Kwon et al. shows the method of manufacturing a display device, the method comprising: providing a display panel comprising a folding area at which the display panel is foldable (see for example the abstract and Figs. 1, 2E, 3D, 4d) and a flat area which is adjacent to the folding area (see for example the abstract and para. 0070); providing a protective film (110) on both the flat area and the folding area of the display panel (see for example para. 0050-0052); removing a portion of the protective film which corresponds to the folding area, from the display panel, to expose the folding area outside a remaining portion of the protective film, wherein the remaining portion of the protective film defines a bump of the protective film at a portion of the flat area which is closest to the folding area (see the abstract, Figs. 2B and para. 0051-0054; and removing a portion of the bump from the portion of the flat area (see para. 0051-0054).

Regarding claim 2
Kwon et al. further shows, wherein exposing the folding area comprises applying heat by a heat block (200), to the portion of the protective film which corresponds to the folding area, to remove the portion of the protective film from the display panel (see para. 0052).


Regarding claim 3
Kwon et al. further shows, wherein providing the protective film on the flat area of the display panel defines a thickness of the protective film, exposing the folding area defines a width of the folding area (see for example Figs. 2A-2E), and a ratio of the thickness of the protective film to the width of the folding area is about 1:5 to about 1:15 (taken to be inherent the ratio of the height h1, h2 and h3 as shown in Figs. 2A-2E and para. 0069, 0075 and 0077).


Regarding claim 14
Kwon et al. further shows, wherein the bump protrudes from a reference plane within the protective film, and the removing the portion of the bump defines a thickness of the protective film at the portion of the flat area which is closest to the folding area (see for example Fig. 2A-2E and 4A-4D), the thickness of the protective film being equal to or less than about 100 micrometers relative to the reference plane of the protective film (taken to be inherent when removing any or all of the portions protruding upward from the surface of the protection film 110, see para. 0077 and Figs. 4A-4D).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-13 and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2019/0074469) in view of Bilenski (US 2009/0241346).

	Regarding claims 4 and 15
	As discussed above, Kwon et al. discloses the invention substantially as claimed however does not specifically show a cutter having a blade and a handle for removing bumps or protrusions. 

Note, Kwon et al. discussed in para. 0054 using tools which include a grinder or other device that removes materials from the bumps (111), by for example grinding or other mechanical type (which would inherently include other tools that is capable or removing material, such as a blade or knife very well known of removing materials).

	Bilenski teaches that it is very well known to use a knife such a utility knife (taken to be the recited cutter) including a blade and a handle to be used as hand held tool by a user for preparing a surface such as cutting, scraping, flattening, smoothing, removing materials etc. of a surface that may include glass or top layer (see Figs. 1a-9B and para. 0003, 0008, 0026, 0030, 0031), in order to provide a reliable and efficient tool that is safe for user to use to perform multitude of task including scraping, cutting, removing materials and preparing surfaces (see for example para. 0003 and 0008).

	It would have been obvious for one of ordinary skilled in the art at the time the invention was filed to modify Kwon et al., such that a user can use a hand held utility knife having a blade and a handle (taken to be the recited cutter) to further prepare the surface of the foldable display panel to remove materials of the bumps and flattening the surface, as taught by Bilenski, in order to provide a reliable and efficient tool that is safe for user to use to perform multitude of task including scraping, cutting and preparing surfaces as suggested by Bilenski in para. 0003 and 0008.


	Regarding claims 5 and 16
	Kwon et al. in combination with Bilenski further shows, wherein the blade of the cutter includes a cutting surface and a bottom surface which is opposite to the cutting surface (see Bilenski, para. 0005, 0008, 0025), within the cutter, an angle between the cutting surface of the blade and the bottom surface of the blade, is equal to or less than about 30o, and the blade which is applied to the bump, contacts the cutting surface to the bump (see Bilenski, para. 0026, 0033, 0039).

Regarding claims 6 and 17
	Kwon et al. in combination with Bilenski further shows, wherein within the cutter, the blade includes: a cutting surface (16) spaced apart from the handle (12) (see Bilenski, Figs. 1, 2b, 3a, 3b, 8A), and a longitudinal direction extended from the handle to a distal end of the blade, which is furthest from the handle, wherein the cutting surface of the blade is oblique to the longitudinal direction of the blade (see Bilenski, Figs. 1,a 2b, 3a, 3b, 8A).

Regarding claims 7 and 18
	Kwon et al. in combination with Bilenski further shows, wherein within the cutter, the blade (16) includes: a side surface which extends from the handle (12) to a distal end of the blade, which is furthest from the handle, and a cutting surface which defines the side surface of the blade (see Bilenski, Figs. 1a, 2b, 3a, 3b, 8A).

Regarding claims 8 and 19
	Kwon et al. in combination with Bilenski further shows, wherein within the cutter: the blade (16) includes a longitudinal direction extended from the handle (12) to a distal end of the blade 916), which is furthest from the handle, and in a view along the longitudinal direction, the blade has a V-shape, a U- shape, a quadrangle, a trapezoid or a hemisphere shape (see Bilenski, Figs. 1b, 3b, 4, 7).

Regarding claims 9 and 20
	Kwon et al. in combination with Bilenski further shows, wherein the cutter further includes a support portion which is between the handle and the blade and connects the handle and the blade to each other (see Bilenski, para. 0027, 0083), and within the cutter: the blade includes a cutting surface and a bottom surface which is opposite to the cutting surface (see Bilenski, Figs. 1a, 2b, 3a, 3b, 8A),, and the support portion which connects the handle and the blade to each other, disposes a length of the handle oblique to a direction perpendicular to the bottom surface of the blade (see Bilenski, Figs. 1, 2b, 3a, 3b, 8A).

Regarding claims 10 and 21
	Kwon et al. in combination with Bilenski further shows, wherein within the cutter, the handle includes a longitudinal direction center axis extended along the length of the handle (see Bilenski, Figs. 1, 2b, 3a, 3b, 8A), the support portion includes a longitudinal direction center axis extended along a length of the support portion (see Bilenski, Figs. 1a, 2b, 3a, 3b, 8A), and an angle formed between the longitudinal direction center axis of the handle and the longitudinal direction center axis of the support portion, is equal to or greater than about 45o and is equal to or less than about 135o (see Bilenski, Figs. 1a, 2b, 3a, 3b, 8A and para. 0006 and 0044).

Regarding claims 11 and 22
	Kwon et al. in combination with Bilenski further shows, wherein within the cutter, the support portion includes a longitudinal direction center axis extended along a length of the support portion (see Bilenski, Figs. 1a, 2b, 3a, 3b, 8A), and an angle formed between the bottom surface of the blade and the longitudinal direction center axis of the support portion, is equal to or greater than about 45o and is equal to or less than about 135o (see Bilenski, Figs. 1a, 2b, 3a, 3b, 8A and para. 0006 and 0044).

Regarding claims 12 and 23
	Kwon et al. in combination with Bilenski further shows, wherein within the cutter: the handle includes a longitudinal direction center axis extended along the length of the handle (see Bilenski, Figs. 1a, 2b, 3a, 3b, 8A), the support portion includes a longitudinal direction center axis extended along a length of the support portion, and an angle formed between the longitudinal direction center axis of the support portion and the longitudinal direction center axis of the handle, is equal to or greater than an angle formed between the longitudinal direction center axis of the support portion and the bottom surface of the blade (see Bilenski, Figs. 1a, 2b, 3a, 3b, 8A and para. 0006 and 0044).


Regarding claim 13
	Kwon et al. in combination with Bilenski further shows, wherein the bump protrudes from a reference plane within the protective film (see Kwon et al., Fig. 2A-2E), the blade includes a cutting surface and a bottom surface which is opposite to the cutting surface (see Bilenski, Figs. 1a, 2b, 3a, 3b, 8A), and the removing the portion of the bump using the cutter (taken to be achieved using the knife of Bilenski), disposes the bottom surface of the blade at an angle relative to the reference plane of the protective film, wherein the angle is equal to or less than about 45o (see Bilenski, Figs. 1a, 2b, 3a, 3b, 8A and para. 0006 and 0044).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kim et al. (US 2018/0136371) show display device capable of being folded.

Cobb et al. (US 2005/0223567) and Schultheis et al. (US 6,629,330), both show a cutter for removing residue or materials from a surface.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617. The examiner can normally be reached Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687